EXHIBIT 99.2 Management’s Discussion and Analysis For The Year Ended December 31, 2014 1 Management’s Discussion and Analysis March 25, 2015 In this document: (i) unless the content otherwise requires, references to “our”, “us”, “its”, “the Company” or “Exeter” mean Exeter Resource Corporation and its subsidiaries; (ii) information is provided as at December 31, 2014, unless otherwise stated; (iii) all references to monetary amounts are to Canadian Dollars, unless otherwise stated; and (iv) “$” refers to Canadian Dollars and “US$” refers to US Dollars. The following discussion is management’s assessment and analysis of the results and financial condition of Exeter and should be read in conjunction with the accompanying audited financial statements and related notes. Forward Looking Statements This MD&A contains “forward-looking information” and “forward-looking statements” (together, the “forward-looking statements”) within the meaning of applicable securities laws and the United States Private Securities Litigation Reform Act of 1995, as amended.All statements other than statements of historical fact are forward looking statements. These forward-looking statements, principally under the heading “Outlook”, but also elsewhere in this document include estimates, forecasts and statements as to the Company’s belief with respect to, among other things, potential economics and development options for Caspiche as set out in the amended preliminary economic study released December 19, 2014, the timing of its drilling, exploration programs and exploration results, objectives of and the completion of various studies, potential to secure adequate quantities of water and power, permitting, exercise of the option to acquire 100% of the Sideral project adjacent to its Caspiche project, the Company’s ability to mitigate against foreign exchange risk, the ability of the Company to access capital to fund its activities, the ability of the Company to respond to market fluctuations and government regulations and the ability of the Company to demonstrate that a commercially viable mineral deposit exists on its Caspiche project, and the merits of the legal challenge to the easement over surface rights at Caspiche granted by the Chilean government. These forward-looking statements appear in a number of different places in this document and can be identified by words and phrases such as, but not limited to, “estimates”, “plans”, “is expected”, “objectives” or variations of such words or phrases, or statements that certain activities, events or results “may”, “would” or “could” occur.While the Company has based these forward-looking statements on its expectations about future events as at the date that this document was prepared, the statements are not a guarantee of the Company’s future performance and are subject to risks, uncertainties, assumptions and other factors which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements.The Company’s forward-looking statements are based on the beliefs, expectations and opinions of management on the date the statements are made, and the Company does not assume any obligation to update forward-looking statements if circumstances or management’s beliefs, expectations or opinions should change except as required by law.Such factors and assumptions include, amongst others, the effects of general economic condition; changing foreign exchange rates and actions by government authorities; uncertainties associated with negotiations; misjudgements in the course of preparing forward-looking statements; fluctuations in gold, copper, silver and other commodity prices and currency exchange rates; uncertainties relating to interpretation of drill results and the geology; continuity and grade of mineral deposits; uncertainty of estimates of capital and operating costs; price and availability of capital equipment; price of various other inputs such as fuel, electricity and reagents; recovery rates, production estimates and estimated economic return; the need for cooperation of government agencies and native groups in the exploration and development of properties and the issuance of required permits; the need to obtain additional financing to develop properties and uncertainty as to the availability and terms of future financing; the possibility of delay in exploration or development programs or in construction projects and uncertainty of meeting anticipated program milestones; risks associated with project development, including risks associated with the failure to satisfy the requirements of the Company’s agreement with Anglo American on its Caspiche project which could result in loss of title; uncertainty as to timely availability of permits and other governmental approvals, uncertainty of the outcome of the legal challenge to the grant by the Chilean government of the easement over surface rights, uncertainty regarding the potential to secure adequate water, and other risks and uncertainties disclosed under “Risks” below and other risks and uncertainties disclosed in the Company’s current Annual Information Form, filed with the Canadian securities regulatory authorities and other information released by it and filed with the appropriate regulatory agencies.Although the Company has attempted to identify important risk factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other risk factors that cause actions, events or results not to be as anticipated, estimated or intended.There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from 2 those anticipated in such statements.For the reasons set forth above, readers should not place undue reliance on forward-looking statements.All statements are made as of the date of this MD&A and the Company is under no obligation to update or alter any forward-looking statements except as required under applicable securities laws. Cautionary note to U.S. Investors concerning reserve and resource estimates This MD&A and other information released by Exeter have been prepared in accordance with the requirements of the securities laws in effect in Canada, which differ from the requirements of United States securities laws.The terms “mineral reserve”, “proven mineral reserve” and “probable mineral reserve” are Canadian mining terms as defined in accordance with Canadian National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) - CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended (“CIM Standards”).These definitions differ from the definitions in SEC Industry Guide 7 under the United States Securities Act of 1993, as amended (the “Securities Act”).Under SEC Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. In addition, the terms “mineral resource”, “measured mineral resource”, “indicated mineral resource” and “inferred mineral resource” are defined in and required to be disclosed by NI 43-101 and the CIM Standards; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC.Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves.“Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic feasibility.It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category.Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies.Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable.Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC Industry Guide 7 standards as in place tonnage and grade without reference to unit measures. Accordingly, information contained in this MD&A contains descriptions of our mineral deposits that may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. 3 Report on Operations Year Ended December 31, 2014 The Company continued its work on the Caspiche gold-copper project in the Maricunga region of Northern Chile in an effort to advance the project.The primary focus through 2014 was the advancement of programs related to securing water for the Caspiche project and the review of lower capital alternatives for the potential development of the project. In January, the Company’s Chilean subsidiary, Sociedad Contractual Minera Eton Chile (“Eton”), negotiated new water exploration agreement (“Water Agreement”) terms with the Chilean subsidiary of Canadian company Atacama Pacific Gold Corporation (“Atacama”).The new terms amend the original agreement entered into between the parties in May 2013.The Water Agreement allows Eton to earn an additional 40% interest, for an aggregate 90% interest, in water exploration tenements near Peñas Blancas (Laguna Verde) and Cuenca Two in the Maricunga region, northern Chile.To earn the additional 40% interest, Eton is required to incur an additional 40% (total of 90%) of all expenditures relating to exploration and potential development on the water tenements.For further details of the Water Agreement see “Caspiche – Water Agreement” below. In 2013 Eton was granted an easement (the “Easement”) over surface rights required for the potential development of Caspiche by the Chilean Government.During the first quarter of 2014, Eton was served with a court claim challenging the Chilean Government’s grant of the Easement.The claim, filed before the Santiago Civil Court, was filed by a private Chilean mineral exploration company, Cerro del Medio.Under Chilean mining law there are provisions which provide for securing necessary surface access for the development of mineral deposits.Cerro del Medio’s claim, cites “non-compliance by the Chilean Government of certain legal formalities required to approve the easement” and “that the easement granted overlaps Cerro del Medio’s Santa Cecilia project mining properties”.A review of the claim by Eton’s Chilean legal counsel has concluded that Cerro del Medio’s claim has no grounds under Chilean law and should be rejected. On May 27th the Company announced that three large diameter drill holes completed at the Company’s Peñas Blancas water exploration concession (option for 90% interest) had intersected potentially significant quantities of water based on preliminary evaluation using airlift testing.Down hole pump testing, a more definitive measurement technique to quantify water flow rates and the recharge rate, was completed on one hole, LV-03. On June 24th the Company announced that the first pump test on LV-03 had confirmed a potentially significant water resource.Tests included a series of variable and fixed-speed pump tests.At each flow rate tested, the water table stabilized and recovered rapidly, suggesting favourable permeability and transmissivity.Flow rates of +40 litres per second (“l/s”) were tested. An amended preliminary economic assessment (“2014 PEA”) for Caspiche released on December 19th, 2014 (with an effective date of April 30, 2014) identified three new potential development options focussed on lower throughputs and the higher grade core of the deposit.All three required lower Capex and would use lower quantities of water to support mining operations compared to previous studies.The 2014 PEA titled “Amended NI 43-101 Technical Report on the Caspiche Project, Atacama Region, Chile” dated December 19th, 2014 prepared by Santiago based engineering consultancies, NCL Ingeniería y Construcción and Alquimia Conceptos S.A. can be found at www.exeterresource.comor on SEDAR. 4 Potential development options identified consist of the following: Option 1:a standalone, 30,000 tonnes per day (“tpd”) heap leach oxide gold project, producing a projected average of 122,000 gold equivalent* ounces (“oz”) annually over a planned 10 year mine life, including 148,000 oz annually in the first five years. Option 2:a 60,000 tpd open pit, heap leach oxide gold operation followed by expanded open pit mining (27,000 tpd) of the gold copper sulphide zone.Planned mine life is 18 years with projected average annual production of approximately 289,000 oz gold equivalent* per year. Option 3:a 60,000 tpd open pit, heap leach oxide gold operation transitioning to underground sub level open stope mining (27,000 tpd) of the higher grade gold copper sulphide zone.This option is projected to produce an average of 250,000 oz of gold in years 1-3 and 425,000 oz gold equivalent* per year in years 4-13.Over a planned 42 year mine life projected production is 344,000 oz gold equivalent* per year. Current expectations, based on the 2014 PEA, is that the 30,000 tpd standalone oxide operation (Option 1) requires peak water requirements of less than 50 l/s; while a 60,000 tpd open pit and 27,000 tpd gold copper sulphide pit expansion (Option 2) requires peak water of less than 190 l/s and a 60,000 tpd open pit and 27,000 tpd underground gold copper operation (Option 3) requires peak water consumption of approximately 150 l/s. As part of program to secure water, the Company announced an expanded water exploration program comprised of two additional large diameter water bore holes and a series of smaller diameter water monitoring holes.Andinor Limitada, a specialist Chilean water drilling company, was the principal contractor for the water program.The Company had announced it was targeting sustainable flows of over 200 l/s from the five large diameter holes (two new holes and three from drilling in Q2 2014). On November 12th the Company reported new metallurgical column leach testwork results for the 1.7 million ouncea Caspiche oxide gold zone. Five newly tested PQ diamond drill cores provided a total of 74 bottle roll test samples and 17 column test samples, including 10 column tests on coarsely crushed -50mm material.The column test materials were composited level by level to simulate mining intervals of two years within a ten year mine planb. The results were very encouraging, suggesting previous estimations for life of mine heap leach recoveries of approximately 80% might be conservative.Exeter believes the leach tests for coarsely crushed -50mm material, show potential for increased metallurgical recoveries in the early years of operation, hence enhanced project cash flow. On December 22nd, the Company reported that two additional, large diameter, water bore holes (LV-05 and LV-06) and two smaller diameter water monitoring holes had been completed.As expected significant water (as determined by preliminary air lift tests) was encountered in all drill holes.Down hole pump tests, a definitive measurement technique to quantify water flow rates and the recharge rate of an aquifer were scheduled for completion in January, 2015.In early 2015 the Company reported preliminary results from the pump tests which indicated aggregate flow rates from the five holes of a little more than 300 l/s with individual well flow rates vary between 45 and 85 l/s. a. Measured and indicated mineral resources - see the 2014 PEA titled “Amended NI 43-101 Technical Report on the Caspiche Project, Atacama Region, Chile” dated December 19th, 2014. For the purposes of the PEA, the April 2012 Mineral Resource was re-reported including the oxide only portion tabled below. Oxide material was reported above 0.18 g/t AuEq1 cut-off. Note that the 2014 PEA does not include inferred mineral resources. Material Class Tonnes Mt Au g/t Ag g/t AuEq1 g/t AuEq2 Moz Oxide Measured Oxide Indicated Total Oxide Meas + Ind 1. The following formula was used in calculating AuEq values in each block of the model: where Au, Ag and Cu are the block kriged gold, silver and copper grades, PAu, PAg and PCu are the gold, silver and copper prices (US$1,250/oz, US$15/oz and US$2.75/lb, respectively). Note there are no copper values within the oxide zone and therefore no copper is recovered, the RCu term in the formula should be zero when referring to the oxide only option. 2. AuEq resource tonnes * AuEq1. b. Ten year mine plan associated with the NI 43-101 Report, modified from previous five-year mine plan. *Gold equivalent oz (AuEq) value is based on gold, silver and copper revenues (prices and recoveries involved). AuEq oz [troy oz] [Au g/t * Rec Au * tonnes]/31.1 + [Ag g/t * Rec Ag * tonnes]/31.1* silver price troy oz/ gold price troy oz + [[Cu% * Rec Cu * tonnes]*2204] * copper price lbs/gold price troy oz. Recoveries are adjusted based on metallurgical characteristic of the resource.Metal price assumptions: US$1,300/oz Au, US$3/lb Cu and US$20/oz Ag. 5 PROJECTS CHILE Caspiche Project Northern Chile - Maricunga In 2005, the Company entered into an agreement with Anglo American with respect to seven properties in the Maricunga region of Chile.The terms of the agreement provided for increasing annual drilling and exploration commitments over five years, and the phased reversion of five properties to Anglo American.Exeter satisfied its obligations under the agreement, having spent more than the required minimum of US$2.55 million, including completing more than 15,500 metres (“m”) of required drilling, and exercised its option to acquire a 100% interest in the Caspiche property in February 2011.Anglo American retains a 3% net smelter royalty (“NSR”) from production from the property and has the right to buy the property back by reimbursing certain of the Company’s expenditures incurred on the property if it is not put into production within 15 years from the date the Company exercised its option.In addition, the Company will be required to pay a further 0.08% NSR from production pursuant to an agreement with a private entity. The Company is required to make a US$250,000 advance royalty payment annually up until March 31, 2020 (US$1,000,000 paid to December 31, 2014) and thereafter US$1.0 million annually for the period March 31, 2021 to March 31, 2025 or until commencement of commercial production.Should production commence prior to March 31, 2025, the advance royalty will cease and the NSR will be payable. The Caspiche project is located in a prolific region of gold-porphyry deposits, 15 kilometres (“km”) (10 miles) southeast of Kinross Gold’s Maricunga open pit mine (formerly known as the Refugio mine) and 11 km (7 miles) north of Barrick Gold – Kinross Gold’s Cerro Casale project. Sideral project On March 1, 2011 the Company entered into an option agreement to acquire 100% of the Sideral project adjacent to its Caspiche project.The agreement provides for the Company to acquire 100% of the Sideral property by meeting escalating annual drilling requirements, to a total of 15,000 m, within four years.After the 15,000 m of drilling is completed, the vendor has a once only back in right to acquire a 60% interest in the property, provided the discovery of a mineral deposit of greater than 100 million tons at a grade of +0.5% copper has been made.Should the vendor elect to back in, it will be required to repay the Company three times its expenditure on the property, alternatively its interest will revert to a 2% NSR.The Company has the right to purchase 50% of the NSR for US$10 million.To date the Company has not exercised the option on the property and is in discussions with the vendor regarding amendment of the option agreement. Water agreement In January, the Company’s Chilean subsidiary, Eton, negotiated new Water Agreement terms with Atacama.The new terms amend the original agreement entered into between the parties in May 2013.The Water Agreement allows Eton to earn an additional 40% interest, for an aggregate 90% interest, in water exploration tenements near Peñas Blancas (Laguna Verde) and Cuenca Two in the Maricunga region, northern Chile.To earn the additional 40% interest, Eton is required to incur an additional 40% (total of 90%) of all expenditures relating to exploration and potential development on the water tenements.In addition, following any discovery and subsequent approval of water rights by the General Directorate of Water Resources (“DGA”), Eton will assume Atacama’s obligation to pay Hydro Exploranciones SpA (“Hydro”), an Atacama affiliate, US$15,000 per l/s of DGA approved water rights.Atacama will remain obligated to pay Hydro US$15,000 per l/s on its 10% interest.Regardless of the total amount of DGA approved water acquired, payments to Hydro are capped at US$1 million.These payments are not applicable to Eton’s original 50% interest in any water rights acquired.In addition, Eton will pay US$5,000 per month to Hydro from the date of any application for water rights for assisting with securing such water rights.The aggregate of the monthly payments are deductible from any amount payable to Hydro for water rights acquired.The objective of the water program is to identify, evaluate, and secure water sources to support a potential initial heap leach gold stage and a follow-on gold-copper sulphide stage of mining at the Company’s Caspiche gold-copper project. 6 Land easement On June 10, 2013 the Company announced that its application for surface rights had been granted by the Chilean Government.The Company already had a lease agreement with the Chilean Government for the surface rights that correspond to its initial mineral rights in the area, and the new easement (“Easement”), which is valid for 25 years, extends this area to cover most of its additional tenements as well as surfaces that may be required for Caspiche development.In order to maintain these rights, the Company is required to make aggregate payments of approximately US$7.4 million over 10 years of which $2.6 million has been paid to December 31, 2014.A further eight annual payments of approximately US$600,000 are required.As these annual payments are payable at the Company’s option, the Company has not accrued any liability in connection with the Easement.Early in 2014, Eton was served with a court claim challenging the Chilean Government’s grant of the Easement.The claim, filed before the Santiago Civil Court, was filed by a private Chilean mineral exploration company, Compañía Minera Cerro del Medio SCM (“SCM Cerro del Medio”).Under Chilean mining law there are provisions which provide for securing necessary surface access for the development of mineral deposits.SCM Cerro del Medio’s claim, cites “non-compliance by the Chilean Government of certain legal formalities required to approve the easement” and “that the easement granted overlaps SCM Cerro del Medio’s Santa Cecilia project mining properties”.A review of the claim by Eton’s Chilean legal counsel has concluded that SCM Cerro del Medio’s claim has no grounds under Chilean law and should be rejected. MEXICO In 2013, the Company entered into two option and joint venture agreements with Canadian company, San Marco Resources Inc. (“San Marco”), for the exploration of the Angeles and La Buena gold-silver properties located in Mexico (the “Angeles Agreement” and “La Buena Agreement”, respectively). Angeles Property - Agreement Exeter had a staged option to earn up to a 70% interest in the Angeles property by incurring an aggregate of $20.0 million in exploration expenditures over 7 years.Exeter was also required to make cash payments totaling $950,000 staged over 7 years.The Company paid $100,000 and acquired 625,000 common shares. The Company terminated the option agreement in December 2013 due to adverse market conditions following the completion of $1 million of committed exploration expenditures. La Buena Property - Agreement Exeter had the option to earn a 60% interest in the La Buena property by spending $15.0 million in exploration expenditures and by making cash payments of $650,000 staged over 5 years.The Company paid $150,000 and acquired 937,500 common shares. Following completion of $1.4 million in committed expenditures, the Company withdrew from the option in February 2014 due to exploration results not meeting expectations. Results from Operations The Company began and ended 2014 with 88,407,753 common shares outstanding.During the year no options were exercised. As at March 25, 2015 the Company had 88,407,753 shares outstanding. 7 Summary of Financial Results Selected Information The Company’s annual consolidated financial statements for the year ended December 31, 2014 (the “Consolidated Financial Statements”) have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). Year ended December 31, 2014 The Company ended its 2014 fiscal year with $30.8 million in cash and cash equivalents, and incurred approximately $8.3 million in exploration expenditures during the year.Share-based compensation expense of $405,000 was incurred due to recognizing the expense associated with the granting and vesting of certain stock options in 2014 and also the vesting of stock options that were issued in previous years. Year ended December 31, 2014 compared to the year ended December 31, 2013 During 2014, the Company recorded a loss of approximately $10.6 million compared to approximately $19.1 million in 2013. The Company currently has no revenue generating activities, but does earn interest income.Interest income of $497,000 was recognized in 2014 compared to $643,000 in 2013. Significant variances for expenses: · Administration salaries and consulting: $694,000 ($1,272,000) – the change is mainly attributable to a decrease of approximately $684,000 in share-based compensation recognized in 2014 compared to 2013 due to options vesting in 2013. · Directors fees: $213,000 ($1,402,000 in 2013) – the change is attributable to a decrease of approximately $1,177,000 in share-based compensation recognized in 2014 compared to 2013 due to options vesting in 2013. · Management fees: $334,000 ($1,000,000 in 2013) – the change is mostly attributable to a decrease of approximately $667,000 in share-based compensation recognized in 2014 compared to 2013 due to options vesting in 2013. · Mineral property exploration expenditures: $8,259,000 ($14,210,000 in 2013) – the decrease in exploration expenditures in the 2014 was largely attributable to the reduction of expenditures on the Caspiche project mainly related to the PEA, which commenced in and was substantially completed by December 2013 costing approximately $813,000, the initial easement payment of US$1.5 million, higher share-based compensation of $700,000 due to options vesting in 2013 and expenditures related to the projects in Mexico, which were relinquished in late 2013 and early 2014, of $2.6 million. Three months ended December 31, 2014 compared to the three months ended December 31, 2013 At December 31, 2014 the Company had $30.8 million in cash and cash equivalents, $9.6 million less than the $40.4 million held at December 31, 2013.The decrease is mostly attributable to the Company utilizing its cash to fund ongoing exploration activities. For the three month period ended December 31, 2014, the Company recorded a loss from continuing operations of approximately $3.7 million ($0.04 per share) similar to the loss from continuing operations for the same period in 2013 of $3.7 million ($0.04 per share). Significant variance for expenses: · Reduction in directors’ fees and management fees of $129,000 and $118,000 respectively due to lower share-based compensation expenses recognized in 2014 compared to 2013 due to the vesting of options in 2013. · Mineral property exploration expenditures: $2,848,000 ($2,619,000 in 2013) – the increase for Q4 2014 is mostly attributable to costs related to the water drilling program in Peñas Blancas. 8 The following is a summary of continuing operations results from the Company’s consolidated financial statements: ($000’s, except share data) Year ended December 31, Interest income $ $ $ Mineral property exploration costs $ $ $ Share-based compensation 1 $ $ $ Loss $ $ $ Basic and diluted loss per common share $ $ $ 1) share-based compensation costs have been allocated to administrative salaries and consulting, management compensation, directors’ fees, mineral property exploration expenditures and shareholder communications. As at December 31, December 31, December 31, Total assets $ $ $ Total liabilities $ $ $ Share capital $ $ $ Deficit $ ) $ ) $ ) The following selected financial information is a summary of the eight most recently completed quarters up to December 31, 2014. Comparison to Prior Quarterly Periods ($000’s, except share data) 4th Quarter 3rd Quarter 2nd Quarter 1st Quarter 4th Quarter 3rd Quarter 2nd Quarter 1st Quarter Total Revenues - Net loss Basic and diluted loss per common share $ The increase in the loss in the fourth quarter of 2014 compared to the previous three quarters of the year was related to the water drilling program at Peñas Blancas.The higher Q2 costs compared to Q3 each year is a result of the lower exploration spend during the South American winters.The higher loss in the first and second quarter of 2013 compared to the other 2013 quarters was due to the Company commencing drilling activities at the Cuenca 1 water exploration tenement in Chile, the payment of both an advance royalty payment of US$250,000 and a water rights option payment of US$300,000, and the commencement of the PEA.The decrease in the loss in the first quarter of 2014 compared to the previous quarters was mainly due to higher mineral property exploration expenditures incurred in previous periods. 9 Liquidity and Capital Resources The Company’s cash and cash equivalents at December 31, 2014 totalled $30.8 million compared to $40.4 million at December 31, 2013, a decrease of about $9.6 million.The Company continues to utilize its cash resources to fund project exploration and administrative requirements.Aside from cash and cash equivalents, the Company has no material liquid assets.While the Company has successfully raised funds through past capital financings, there are no guarantees that such sources of funds will be available in the future. Management continues to evaluate and adjust its planned level of activities to ensure that adequate levels of working capital are maintained.The availability of funding will affect the planned activity levels at the Caspiche project and expenditures will be adjusted to match available funding. Currently, the Company intends to continue to fund the exploration and development of its properties, with specific focus on Caspiche and for general working capital purposes. The Company has no loans or bank debt and there are no restrictions on the use of its cash resources.The Company has not issued any dividends and management does not expect this will change in the near future. Financial Instruments The Company’s activities potentially expose it to a variety of financial risks, including credit risk, foreign exchange currency risk, liquidity and interest rate risk. Credit risk is the risk that one party to a financial instrument, will fail to discharge an obligation and cause the other party to incur a financial loss.Financial instruments that potentially subject the Company to credit risk consist of cash and cash equivalents, and accounts receivable.The Company deposits the majority of its cash and cash equivalents with high credit quality financial institutions in Canada and holds balances in banks in Chile as required to meet current expenditures.The carrying amount of financial assets recorded in the financial statements, net of any allowances for losses, represents the Company’s maximum exposure to credit risk. The carrying amount of cash and cash equivalents, amounts receivable, accounts payable and accrued liabilities and due to and from related parties approximates fair value due to the short term nature of these financial instruments. The Company operates in Canada and Chile, and it is therefore exposed to foreign exchange risk arising from transactions denominated in foreign currencies. The Company’s cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities are denominated in several currencies (mainly Canadian Dollars, Chilean Pesos, US Dollars and Australian Dollars).Such foreign currency balances, which are held in the Canadian parent, are subject to fluctuation against the Canadian Dollar.Such foreign currency balances, which are held in the Chilean subsidiary, are subject to fluctuation against the Chilean Peso. 10 The Canadian parent company had the following balances in foreign currencies as at December 31, 2014 and 2013: (in thousands) US Dollars Australian
